ORDERED that the petition for certification is certification is granted, limited solely to that portion of the judgment of the Appellate Division that remanded the matter for resentencing on the first-degree armed robbery conviction (for which defendant was sentenced as a second-degree offender). In respect of that issue, the judgment of the Appellate Division is summarily reversed. If the waiver to adult court is upheld, the sentence imposed by the trial court, seven years subject to the No Early Release Act, N.J.S.A. 2C:43-7.2, is reinstated. State v. Natale, 184 N.J. 458, 878 A.2d 724 (2005).